 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10

11   HICKS,                                  Case No. ED CV 18-01505 AB (RAO)
12                      Plaintiff,
13         v.                                ORDER ACCEPTING REPORT
                                             AND RECOMMENDATION OF
14   DOE, et al.,                            UNITED STATES MAGISTRATE
                                             JUDGE
15                      Defendants.
16

17         Pursuant to 28 U.S.C. § 636, the Court has reviewed Plaintiff’s Third
18   Amended Complaint (Dkt. No. 12), all of the other records and files herein, and the
19   Magistrate Judge’s Report and Recommendation (“Report”). The time for filing
20   objections to the Report has passed and no objections have been received. The
21   Court hereby accepts and adopts the findings, conclusions, and recommendations of
22   the Magistrate Judge.
23         Accordingly, IT IS ORDERED that Plaintiff’s Third Amended Complaint is
24   DISMISSED without prejudice.
25

26   DATED: 3/4/2019                       ___________________________________
                                           ANDRÉ BIROTTE JR.
27                                         UNITED STATES DISTRICT JUDGE
28
